DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda et al. (US 2002/0136563 A1).

With respect to Claim 1, Maeda’563 shows a display control device comprising a display section, and a processor, wherein the processor (Figure 19 Paragraph [0084]-[0085] and [0087] control section 110 comprising a microcomputer/processor including a display control section 114 that makes the LCD part 4 in the operation section 2 display various screens in response to the pressing operations of the above various function keys by the operator) is configured to: 
control the display section (Figure 1 and 2 LCD part 4) so as to cause the display section to display a first image (Figure 2 reference image displayed by magnification indicator 24 ) representing a category item (Figure 2 magnification indicator 24 corresponding to the value of the category item of selecting key 14 reduction/enlargement paragraph [0056]), 
a second image (Figure 5A reference image displayed by magnification display 22) that is displayed in a lower layer (Figures 5A-B showing lower layer with magnification indicator 24 the value of the category of selecting key reduction/enlargement 14 in Figure 2) for the first image and that represents a setting item belonging to the category item (Figure 5A magnification display 22 changes desired % (exampled as 50% in Figure 5B) of magnification based on the key pressed), and 
a third image that is displayed in an upper layer for the first image (Figure 5C reference upper layer with image displayed by magnification indicator 24 ), the first image being displayed by switching from the third image (Figure 2 and 5C reference images switching between 100% and 50% by the magnification indicator 24); 
control the display section so as to cause the display section to display one or more predetermined images in each of the first image and the third image according to the setting item that has been entered (Figure 5A shows predetermined images, magnification %’s that can be selected for a setting for reference image displayed for magnification indicator 24 in Figures 2 and 5C); and 
control the display section so as to cause the display section to display the one or more predetermined images whose number is equal to a number of one or more setting items that have been entered (Figure 2 and 5C magnification indicator 24 for category setting of selecting key reduction/enlargement 14).

With respect to Claim 3, Maeda’563 shows a display control device wherein the second image is provided as one or more second images (Figure 5A reference image displayed by magnification display 22), the one or more predetermined images are associated with a corresponding one of the one or more second images (Figure 5A shows predetermined images, magnification %’s that can be selected ), the display section includes a touch panel (paragraph [0050] LCD part 4 comprises a touch panel), and the processor controls the display section so as to cause the display section to, according to a predetermined image of the one or more predetermined images which has been touched (Figure 5A paragraph [0056] key 21 indicating 50% is pressed), 2Application No. 17/257,519Docket No. 006300-KD0805 display a corresponding second image of the one or more second images (Figure 5A reference image displayed by magnification display 22).  
With respect to Claim 4, Maeda’563 shows a display control device wherein the predetermined image represents a number of one or more setting items that have been entered (Figure 5A shows predetermined images, magnification %’s that can be selected/entered).  
With respect to Claim 5, Maeda’563 shows a display control device according to claim 1, wherein the predetermined image is one or more circle mark images, one or more quadrilateral mark images, one or more arrow images, or one or more frame images (Figure 5A shows predetermined images, magnification %’s that can be selected/entered being quadrilateral).  
With respect to Claim 6, Maeda’563 shows a display control device according to claim 1, wherein the processor controls the display section so (Figure 2 reference image displayed by magnification indicator 24).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact 





/IRIANA CRUZ/Primary Examiner, Art Unit 2675